DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action for application Serial No. 16/316,676. Claims 1-8 have been examined and fully considered.
Claims 1-8 are pending in Instant Application.
Response to Arguments/Rejections
Applicant's arguments, see Applicant Arguments/Remarks filed 07/22/2022 have been fully considered but they are not persuasive. Applicant Representative and Examiner was held an interview on 07/19/2022. It was stated in the summary “"The Office Action points to paragraph [0007] of Osagawa. This cited portion is in the “Background Art” section and makes a general statement that “switch-back is not always required depending on loading patterns”, ...Moreover, the object of the present invention of Osagawa relates to the setting of the stopover point such as switch-back point 13 at the most appropriate point according to the operator judgment in order to improve workability (see paragraph [0031]), and thus, still teaches away from the claimed Invention"”.  After further review of remarks, Applicant's arguments are not persuasive because although Osagawa does not explicitly recite the specific scenario claimed, one of ordinary skill in the art would have found it obvious given that such scenarios of loading patterns are simple and finite two-dimensional "problems" that ultimately depend on the layout of the loading site and not on any technological advancement of the vehicle control. 
	Moreover, the presence and even the focus of a "different" control scheme does not explicitly "teach away" from a claimed invention. "Teaching away" requires a modification of the original prior art [see MPEP, 2145 X.D], it is unclear whether Osagawa would even be modified in order to obviate the claimed invention since, as discussed above, the claimed scenario is ultimately dependent on loading site layout and not vehicle control innovations.
	Therefore, Examiner maintains the prior art of record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osagawa et al. (US 20130325208; previously recorded) in view of  Holmqvist et al. (US 2004/01583; previous recorded).
	Regarding claim 1, Osagawa discloses a management system (see at least Para. [0074], “a supervising device 40 for Supervising and monitoring a large number of unmanned vehicles 20, 20'.... The supervising device 40 is provided with a communication device 41”) for a transport vehicle (see at least Para. [0080], “The communication device 41 of the supervising device 40 receives position information transmitted from plural unmanned vehicles 20, 20'”), comprising: 
	at least one processor see at least Para. [0074], “a processing device 42”) configured to:  
	generate entering route data (see at least Para. [0026], “performs the loading operation next, is caused to wait just before the entry point 11 of the loading site 1 which is far from the switch-back point 13 until a new driving path 10 is generated, and caused to enter the loading site 1 after the new driving path 10 was generated”) that causes a transport vehicle including a dump body (see at least Para. [0043], “the unmanned vehicle is a dump truck”; and Para. [0070], “The unmanned vehicle 20 is a front-wheel steering vehicle provided with a driver's seat (cab) 20a at a front portion of the vehicle body, a load-carrying platform (vessel) at a rear portion of the vehicle body”) to enter with forward movement (see at least Para. [0007], “the unmanned vehicle 20 travels from the entry point 11 to arrive at the loading point 12 by way of a switch-back point 13 as a stopover point 14 located near the loading point 12. The switch-back point 13 is a point where switching between forward and reverse travels is performed at the time of switch-back operation that, after the unmanned vehicle 20 travels forward, it switches to a reverse travel to approach the loading point 12”), through a route from an entrance of a loading place to a loading point of the loading place (see at least Para. [0045], “the driving path is a path leading from an entry point of the loading site to the loading point in an area of a loading site via the switch-back point in the area of the loading site”) without performing a switchback operation (see at least Para. [0007], “The switch-back point 13 is a point where switching between forward and reverse travels is performed at the time of switch-back operation that, after the unmanned vehicle 20 travels forward, it switches to a reverse travel to approach the loading point 12. But, the switch-back is not always required depending on loading patterns. For example, the vehicle 20 sometimes travels from the entry point 11 toward the loader 30 while describing an arc and exits the loading site 1”), and …. 
	…; and 
	output the entering route data (see at least Para. [0069], “the unmanned vehicle 20 is guided to travel along the driving path 10 received from the supervising device 40. The unmanned vehicle 20 travels along the driving path 10” and the exiting route data to the transport vehicle (see at least Abstract; and Para. [0069], “the unmanned vehicle 20 enters the loading site 1 from the entry point 11, travels toward the switch-back point 13, performs a switch-back at the switch back point 13, and stops at a point which is the loading point 12. The operator of the loader 30 performs such as operating a lever in the cab to operate a working machine 30a, and earth and sand (cargo) are loaded by the working machine (bucket) 30a of the loader 30 onto the load-carrying platform of the unmanned vehicle 20. After the unmanned vehicle 20 finishes the loading operation at the loading point 12, the operator of the loader 30 performs a prescribed operation to send a pre scribed signal (indicating the completion of loading, the readiness to start, and the like) to the unmanned vehicle 20. After the unmanned vehicle 20 has received the prescribed signal from the loader 30, the unmanned vehicle 20 travels to an exit point 15 of the loading site 1”).	
	Osagawa does not explicitly teach
	…exiting route data that causes the transport vehicle to exit with backward movement, through a route from the loading point to an exit of the loading place, a load being discharged from a rear portion of the dump body, and the loading point indicating a position where a loading operation is performed by a loading machine…
	However, in the same field of endeavor, Holmqvist teaches
	…exiting route data that causes the transport vehicle to exit with backward movement (see at least Para. [0019], “a dynamically planned approach path 121 from a first Switch point 1112 reconnaissance/approach path to a dynamically planned vehicle loading point 1221, the location for a dynamically planned switch point from approach to dynamically planned loading path 122 with its constituent dynamically planned movements of the load handling implement including the bucket, a dynamically planned transport path 124 governing the vehicle's 1 exit movement from the material volume and back to the waiting position 110 for change of direction backwards/forwards and Static transport paths 112 to and from a vehicle unloading point 1231 with the constituent bucket movements required at unloading and exit from the unloading operation”, through a route from the loading point to an exit of the loading place, a load being discharged from a rear portion of the dump body (see at least Para. [0019], “a dynamically planned transport path 124 governing the vehicle's 1 exit movement from the material volume and back to the waiting position 110 for change of direction backwards/forwards and static transport paths 112 to and from a vehicle unloading point 1231 with the constituent bucket movements required at unloading and exit from the unloading operation”), and the loading point indicating a position where a loading operation is performed by a loading machine (see at least Para. [0069], “After the unmanned vehicle 20 finishes the loading operation at the loading point 12, the operator of the loader 30 performs a prescribed operation to send a pre scribed signal (indicating the completion of loading, the readiness to start, and the like) to the unmanned vehicle 20. After the unmanned vehicle 20 has received the prescribed signal from the loader 30”)...
***Examiner note that it is well known that trucks commonly enter and exit a worksite point in opposite directions when the worksite area or environment is limited.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify the management system as taught by Osagawa and combine …exiting route data that causes the transport vehicle to exit with backward movement, through a route from the loading point to an exit of the loading place, a load being discharged from a rear portion of the dump body, and the loading point indicating a position where a loading operation is performed by a loading machine…as taught by Holmqvist. One of ordinary skill in the art would have been motivated to make this modification in order to convey a simple substitution of one known element for another to obtain predictable results.
[See MPEP 2143, Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-10.2019]] ***Examiner notes that it is well known that trucks commonly enter and exit a worksite point in opposite directions when the worksite area or environment is limited.
	Regarding claim 2, Osagawa in view of Holmqvist teaches the management system for a work vehicle according to claim 1. Osagawa further discloses
	wherein a traveling performance of the transport vehicle at a time of forward movement is substantially identical to a traveling performance of the transport vehicle at a time of backward movement (see at least Para. [0110], “the driving path 10 also includes stop position coordinate data showing the stop position of the unmanned vehicle 20 at a particular position on the path correlated with the route coordinate data and speed limit value data of the path correlated with the route coordinate data, and the control orders are created generated on the basis of such data. Such control orders are outputted to the control device 24. As a result, the control device 24 controls the driving and steering of its own unmanned vehicle 20, and the unmanned vehicle 20 performs acceleration and deceleration driving, changing of forward and reverse driving, stopping at predetermined positions, and Swivel steering driving, along the driving path 10 (step 304: FIG. 4)”).
	However, in addition and in the alternative, Holmqvist teaches
	wherein a traveling performance of the transport vehicle at a time of forward movement is substantially identical to a traveling performance of the transport vehicle at a time of backward movement (see at least Para. [0020], “a dynamically planned transport path 124 governing the vehicles 1 exit movement from the material volume and back to the waiting position 110 for change of direction backwards/forwards. Static transport paths 112 for transports in an out of the area are also indicated”; and Para. [0095], “the material volume 181 can be attacked from one direction all the time thus considerably simplifying approach and exit path planning”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify the management system for a work vehicle as taught by Osagawa in view of Holmqvist and combine wherein a traveling performance of the transport vehicle at a time of forward movement is substantially identical to a traveling performance of the transport vehicle at a time of backward movement as taught by Holmqvist. One of ordinary skill in the art would have been motivated to make this modification in order to convey a desire to accurately detect with high spatial resolution whether there is an obstacle that will prevent passage and another desire to avoid a reduction in haulage efficiency due to a decrease in travel speed (see at least Para. [0004]).
	Regarding claim 8, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the similar premise.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osagawa in view of Holmqvist as applied to claim 1 above, and further in view of Naka et al. (US 2018/0284787; previously recorded).
	Regarding claim 3, (Previously Presented) Osagawa in view of Holmqvist teaches the management system for a work vehicle according to claim 1. Osagawa in view of Holmqvist, where Holmqvist further teaches wherein the transport vehicle has an obstacle sensor (Para. [0196], “A system for obstacle detection requires sensors for detecting and recording occurring obstacles”)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify the management system for a work vehicle as taught by Osagawa in view of Holmqvist and combine wherein the transport vehicle has an obstacle sensor… as taught by Holmqvist. One of ordinary skill in the art would have been motivated to make this modification in order to convey a desire to accurately detect with high spatial resolution whether there is an obstacle that will prevent passage and another desire to avoid a reduction in haulage efficiency due to a decrease in travel speed (see at least Para. [0004]).
	Neither Osagawa nor Holmqvist explicitly teach
	wherein the transport vehicle has an obstacle sensor at each of a front portion and a rear portion, and is configured to detect an obstacle at the time of forward movement and at the time of backward movement.  
	However, in the same field of endeavor, Naka teaches
	wherein the transport vehicle has an obstacle sensor at each of a front portion (see at least Para. [0022], “two types of sensors, specifically a first moving-direction monitoring sensor 121 and a second moving-direction monitoring sensor 122 are included, and are both installed on the front of the dump truck (see FIG. 3)) and a rear portion (Para. [0022], lines 11-13, the moving-direction monitoring sensor 120 may be a sensor that performs rearward monitoring during rearward moving” *** The reference does not explicitly an obstacle sensor for the rear portion, however, the Examiner interprets that a sensor is present and detecting the rear of the dump truck), and is configured to detect an obstacle at the time of forward movement and at the time of backward movement (see at least Para. [0022], “the moving-direction monitoring sensor 120 , a description will be made by taking, as an example, a sensor that performs forward monitoring during forward moving of the dump truck 10. However, the moving-direction monitoring sensor 120 may be a sensor that performs rearward monitoring during rearward moving”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify the management system for the work vehicle as taught by Osagawa in view of Holmqvist and combine wherein the transport vehicle has an obstacle sensor at each of a front portion and a rear portion, and is configured to detect an obstacle at the time of forward movement and at the time of backward movement as taught by Naka. One of ordinary skill in the art would have been motivated to make this modification in order to convey a desire to accurately detect with high spatial resolution whether there is an obstacle that will prevent passage and another desire to avoid a reduction in haulage efficiency due to a decrease in travel speed (see at least Para. [0004]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osagawa in view of Holmqvist as applied to claim 1 above, and further in view of Kawamata Yukihiro, hereinafter referred to as Yukihiro (WO2015151359; the citations are based on the provided English Translation, previously recorded).
	Regarding claim 4, Osagawa in view of Holmqvist teaches the management system for a work vehicle according to claim 1. Neither Osagawa nor Holmqvist explicitly teaches	
 	wherein traveling condition data includes entering route data indicating an entering route of the transport vehicle from the entrance to the loading point and exiting route Application No. 16/316,6763Reply to Office Action of June 8, 2921indicating an exit route of the transport vehicle from the loading point to the exit, and 
	the at least one processor is configured to generate the traveling condition data such that the entering route and the exiting route do not overlap with each other in the workplace.
	However, in the same field of endeavor, Yukihiro teaches
	wherein the traveling condition data includes entering route70539542v.1Application No. Not Yet Assigned 3Docket No.: 1451345.742US9 Amendment dated January 10, 2019First Preliminary Amendmentdata indicating an entering route of the transport vehicle from the entrance to the loading point and exiting route data indicating an exit route of the transport vehicle from the loading point to the exit (Page. 18, lines 730-734, “After the control server 31 has made the planned number of dump trucks enter the final travel route (S1315), the entry prohibition unit 311b prohibits the entry from the entrance point 601 to the final travel route 625 (steps S1316 and FIG. 14). S1404). The loading work for the planned number of vehicles is completed, and the dump trucks depart from the loading point (steps S1405 to S1407 in FIG. 14)”), and 	
	the at least one processor is configured to generation unit is configured to generate the traveling condition data such that the entering route (Page. 18, lines713-715, “the travel route calculation unit 311a calculates the travel route 60 based on the map information and the loading point position information of the server side map data storage unit 316 (S1310)”) and the exiting route do not overlap with each other in the workplace (Page. 2, lines 72-76, “the entry prohibition unit responds to the final travel route by the new transport vehicle (following vehicle). Prohibit entry into. As a result, it is possible to prevent the new transport vehicle (following vehicle) from interfering with the transport vehicle remaining in the final travel path and the space required for the switching operation of the transport vehicle”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify the management system for a work vehicle according to claim 1 as taught by Osagawa in view of Holmqvist and combine wherein traveling condition data includes entering route data indicating an entering route of the transport vehicle from the entrance to the loading point and exiting route Application No. 16/316,6763Reply to Office Action of June 8, 2921indicating an exit route of the transport vehicle from the loading point to the exit, and the at least one processor is configured to generate the traveling condition data such that the entering route and the exiting route do not overlap with each other in the workplace as taught by Yukihiro. One of ordinary skill in the art would have been motivated to make this modification in order to perform mining work is required for the purpose of improving safety and reducing costs (see at least Page 1, lines 13-14).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
	The claim features of claim 5 below are rendered to be novel and non-obvious, in light of the prior art of record, in combination of either individually and/or dependently on other prior art which does not teach the claim features
	wherein the at least one processor is further configured to: calculate an entering traveling area indicating an area passed through by the transport vehicle that travels on the entering route, based on the entering route data and an outer shape of the transport vehicle; calculate an exit traveling area indicating an area passed through by the transport vehicle that travels on the exiting route, based on the exiting route data and the outer shape data of the transport vehicle; calculate an overlapping area between the entering traveling area and the exiting traveling area; and correct the entering route data and the exiting route data such that, when a first transport vehicle is present in the overlapping area, a second transport vehicle having entered from the entrance waits at a standby point outside the overlapping area, and when the first transport vehicle exits from the overlapping area, the second transport vehicle waiting at the standby point starts moving, wherein the at least one processor is configured to output the entering route data and the exiting route data to the transport vehicle.
	Therefore, Claims 5-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                             

/JAMES M MCPHERSON/Examiner, Art Unit 3663